Citation Nr: 1429021	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-26 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 0 percent prior to January 21, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In December 2011 the Board remanded the Veteran's claim for further development, to include obtaining VA treatment records from August 20007 through August 2009, as well as any audiograms that were conducted.  The Board noted that the VA treatment records corresponding with the Veteran's issuance of hearing aids by the VA were not associated with the claims file.

On remand, the AOJ obtained the VA treatment records from August 20007 through August 2009.  The records show that the Veteran was seen in July 2009 for an audiology consultation and as a result issued hearing aids; however, the actual audiology testing results have not been associated with the Veteran's claims file, as requested by the Board's remand.  The treatment records in evidence state that the audiometric summary is available in CPRS Tools/Audiogram Display.  For this reason, the Board finds that a remand is necessary to obtain the July 2009 audiological testing results and associate them with the file.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1. Obtain the July 2009 audiology examination test results from examination conducted at the Bay Pines VA Medical Center. 

2.  Readjudicate the issue of initial rating for hearing loss in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

